    '
i       1
            Ao :!4ss (Rev. 02/08/2019) Judgment in aCriminal Petty Case (Modified)                                                                                                        Page 1 of I



                                                     UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                                       v.                                                          (For Offenses Committed On or After November 1, 1987)


                                         Elicio Orozco-Diaz                                                        Case Number: 3:19-mj-21948

                                                                                                                   Patrick        . H ll
                                                                                                                  Defendant's Attorn y


            REGISTRATION NO. 74735298
                                                                                                                                                       MAY 1 6 2019
            THE DEFENDANT:
             [;gJ pleaded guilty to count( s) l:_:::_of:_C.::::::.om~p~lai::·n::t:_____ _ _ _ _ _ _ _ _-l-SOJCJ1L"'EIE?RJ;i>I-,.i,;u•;.:·~+'r"°«_,,?+-T';cr::f-~e:,;;.\,;(),;fU;.;R,;,Tttll""i-
                                                             -                                                                                                  ''-"'   I   0...r-.   j

             D was found guilty to count(s)                                                                 BY
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                        Nature of Offense                                                                                       Count Number(s)
            8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                             1
                                                                                                                                                                                                        I

             D The defendant has been found not guilty on count(s)
                                                                                                        -------------------
             0 Count(s)                                                                                             dismissed on the motion of the United States.
                                  -----------------~
                                                                                                                                                                                                        I
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                                                                                                                                                                                                        II
            imprisoned for a term of:
                                                                                                                                                                                                        I
                                                D TIME SERVED

              [:g]Assessment: $10 WAIVED [;gJ Fine: WAIVED
             [:g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest up oh their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                             charged in case

                                                                                                                                                                                                        r
                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days                                                                              I
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments                                                                           I
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and                                                                            i
            United States Attorney of any material change in the defendant's economic circumstances.                                                                                                    I
                                                                                                                                                                                                        I
                                                                                                               Thursday, May 16, 2019                                                                   I
                                                                                                               Date of Imposition of Sentence                                                           I
                                                                                                                                                                                                        !
            Received
                         /
                             -;;:P,5=?
                             DUSM
                                                                                                                 ~~~
                                                                                                               HONORABLE ROBERT A. MCQUAID
                                                                                                                                                                                                        I
                                                                                                               UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                                                         3:19-mj-21948
                                                                                                                                                                                                        I
